Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   Case No. 1:18-cv-23072-FAM

  BRANDON OPALKA, an individual,
  on behalf of himself and all others
  similarly situated,

         Plaintiff,

  v.

  AMALIE AOC, LTD.,
  a Florida limited partnership,

        Defendant.
  __________________________________/

            DEFENDANT AMALIE AOC, LTD.’s REMOVAL STATUS REPORT

         Pursuant to the Court’s Notice of Court Practice in Removal Cases [Docket Entry 15],

  Defendant Amalie AOC, LTD. (“Amalie AOC”) hereby files its Removal Status Report.

         1. A plain statement of the nature of the claim and any counterclaim, cross-claim,
            or third-party claim, made in state or federal court including the amount of
            damages claimed and any other relief sought.

         Plaintiff alleges that he is an individual consumer who “purchased a bottle of XCEL

  Premium SAE 10W30” motor oil (the “Product”) at a gas station in Miami-Dade County,

  Florida. Complaint [Docket Entry 1-2] (“Compl.”) ¶ 7. According to the Complaint, Amalie

  AOC “manufactures, markets, advertises, and/or sells” the Product, the Product is “obsolete,”

  and it is “harmful and ineffective as a motor oil for automotive engines manufactured after

  1930.” Compl. ¶ 2. Plaintiff contends that the label on the motor oil container led him to believe

  that the Product “offered engine protection for his vehicle.” Compl. ¶ 7. Plaintiff contends that

  the Product is “worthless,” and that he was damaged in the entire amount of the unidentified
Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 2 of 6



  purchase price that he paid for it. Compl. ¶¶ 60-61. Plaintiff asserts claims for violations of

  Florida’s Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq. (“FDUTPA”)

  and Florida’s Misleading Advertising Law, Fla. § Stat. 817.41, and for unjust enrichment.

  Compl. ¶¶ 77-130.

         Plaintiff seeks to represent a “class” of “[a]ll persons in Florida who have a post-1930

  automobile, and have purchased, an ‘XCEL Premium Motor Oil’ Product in Florida for use in

  their automobile.” Compl. ¶ 64. The putative class is not limited to citizens of Florida, but

  includes all persons in Florida. Id. Plaintiff seeks to recover – individually and on behalf of the

  alleged class – actual damages, in the “amount of the purchase price” of all oil sold to the

  putative class (Compl. ¶ 60), equitable relief in the form of restitution and/or “restitutionary

  disgorgement,” an injunction that would prohibit the future sale of the Product, “compensatory

  damages,” interest, attorneys’ fees, and costs, and “[s]uch other and further relief as the Court

  may deem necessary and appropriate.” Compl. at Prayer for Relief.

         The Complaint does not include a demand for any specific sum of monetary relief, but

  asserts that the amount in controversy “exceeds $750,000, exclusive of attorneys’ fees and

  costs.” Plaintiff’s allegations and prayer for relief place in controversy an aggregate amount

  greater than $5 million, exclusive of interest and costs, as further demonstrated below.

         2. A plain statement of the grounds for removal and a listing of all parties to the
            action, including parties to any third party claim.

         This action was removable to this Court because federal jurisdiction exists over plaintiff’s

  claims pursuant to the Class Action Fairness Act of 2005, Pub. L. 109-2, 119 Stat. 4 (2005)

  (“CAFA”) codified in various sections of Title 28 of the United States Code, including 28 U.S.C.

  §§ 1332(d) & 1453. CAFA provides that a class action against a non-governmental entity may

  be removed if: (a) the number of proposed class members is not less than 100; (b) there is



                                                  -2-
Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 3 of 6



  requisite “minimal” diversity of citizenship among the parties; and (c) the aggregate amount in

  controversy exceeds $5 million, exclusive of interest and costs. 28 U.S.C. §§ 1332(d)(2),

  1332(d)(5) & 1453(b).

         The first requirement of CAFA jurisdiction is met here because the number of members

  of the class proposed by plaintiff is not less than 100. The Complaint alleges that “[p]laintiff

  reasonably estimates that there are thousands of members of the class.”           Compl. ¶ 67.1

  Additionally, the Notice of Removal provides additional background regarding the volume of

  sales of the Product in Florida. See Notice of Removal [Docket Entry 1], ¶¶ 19-22.

         CAFA’s requirement of minimal diversity is also satisfied because, although plaintiff is a

  citizen of Florida, the putative class includes citizens of states other than Florida, and Amalie

  AOC is a citizen of Florida. 28 U.S.C. § 1332(d)(2)(A). The proposed class includes all persons

  “in Florida” who purchased the Product, regardless of their residency. The Notice of Removal

  demonstrates that no exception to CAFA jurisdiction applies here because plaintiff has not

  alleged and cannot establish that any particular percentage of the members of the proposed class

  are Florida residents. See Notice of Removal, ¶ 24.

         Regarding CAFA’s third requirement that “the matter in controversy exceeds the sum or

  value of $5,000,000, exclusive of interests and costs,” this requirement is satisfied. The Notice

  of Removal sets forth how, given Amalie’s sales in Florida, Plaintiff’s allegations put over

  $5,000,000 of controversy with respect to his claims for compensatory damages (see Notice of




         1
            Plaintiff alleges that the statute of limitations has been tolled for all members of the
  putative class, some of whom may have purchased the Product more than four years prior to the
  filing of the Complaint (Compl. ¶ 132-33), and plaintiff does not place any temporal limits on
  the class definition. Compl. ¶ 64.



                                                 -3-
Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 4 of 6



  Removal, ¶¶ 29-32), and other monetary relief sought in the Complaint also satisfies the requisite

  amount in controversy (see Notice of Removal, ¶¶ 33-34).

          There are two parties named in this action: Plaintiff Brandon Opalka and Defendant

  Amalie AOC, Ltd. However, Amalie AOC, Ltd. does not blend or sell the motor oil at issue in

  this action and has been improperly named as the defendant. Counsel for Amalie AOC, Ltd. has

  informed plaintiff’s counsel that Amalie Oil Co. is the entity that blends and sells the motor oil at

  issue. Upon information and belief, plaintiff intends to file an unopposed motion to substitute

  Amalie Oil Co. as the named defendant.

         3. A list of all pending motions.

         There are no motions currently pending.

         4. A brief statement by each Defendant explaining whether or not each has joined
            the notice of removal.

         Amalie AOC is the only defendant in this case.

         5. State whether the Defendant has removed the action within 30 days after the
            receipt by the Defendant of a copy of the initial pleading setting forth the claim
            for relief upon which such action or proceeding is based.

         Amalie AOC’s Notice of Removal was timely because it was filed on July 27, 2018,

  within thirty days of the date of service of process on Amalie AOC on June 28, 2018.

         6. Counsel for the removing party must file copies of all state court records and
            proceedings.

         All state court records and proceedings were filed with Amalie AOC’s Notice of

  Removal. See Exhibit B to the Notice of Removal [Docket Entry 1-3].




                                                  -4-
Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 5 of 6



  Dated: October 29, 2018               Respectfully submitted,

                                       /s/ Julianna Thomas McCabe
                                       Julianna Thomas McCabe (FBN 355010)
                                       jtmccabe@carltonfields.com
                                       Irma R. Solares (FBN 797073)
                                       isolares@carltonfields.com
                                       Michael N. Wolgin (FBN 0042962)
                                       mwolgin@carltonfields.com
                                       CARLTON FIELDS JORDEN BURT, P.A.
                                       Miami Tower, Suite 4200
                                       100 S.E. Second Street
                                       Miami, Florida 33131
                                       Telephone: (305) 530-0050
                                       Facsimile: (305) 530-0055

                                       Attorneys for Defendant Amalie AOC, Ltd.




                                      -5-
Case 1:18-cv-23072-FAM Document 18 Entered on FLSD Docket 10/29/2018 Page 6 of 6



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 29th day of October, 2018, I electronically filed the

  foregoing document with the Clerk of the court using CM/ECF and that the foregoing document

  is being served this day on the following counsel of record via transmission of Notices of

  Electronic Filing generated by CM/ECF:

          Harley S. Tropin, Esq.                      Allan Kanner, Esq.
          Tal J. Lifshitz, Esq.                       Cynthia St. Amant, Esq.
          Robert Neary, Esq.                          Kanner & Whiteley, LLC
          Kozyak Tropin & Throckmorton                701 Camp Street
          2525 Ponce de Leon Boulevard, 9th Floor     New Orleans, Louisiana 70130
          Miami, Florida 33134                        Telephone: (504) 524-5777
          Telephone: (305) 372-1800                   Facsimile: (504) 524-5763
          Facsimile: (305) 372-3508                   a.kanner@kanner-law.com
          hst@kttlaw.com                              c.stamant@kanner-law.com
          tjl@kttlaw.com
          rn@kttlaw.com                               Counsel for Plaintiff

          Counsel for Plaintiff

          Ryan Casey, Esq.
          Casey Law Firm, LLC
          20 NE Thompson Street
          Portland, Oregon 97212
          Telephone: (503) 928-7611
          Facsimile: (503) 345-7470
          ryan@rcaseylaw.com

          Counsel for Plaintiff


                                                        /s/ Julianna Thomas McCabe

  115629821




                                              -6-
